1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
7                                       Petitioner,                    ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                  Respondents.
11

12          In this capital habeas corpus action, Respondents filed their answer on October 1,
13   2018 (ECF No. 318). After one sixty-day extension of time, Petitioner Kevin James Lisle
14   was due to file a reply to the answer by January 14, 2019. (See Order entered March 17,
15   2017 (ECF No. 284); Order entered November 8, 2018 (ECF No. 320).)
16          On January 14, 2019, Lisle filed a motion for extension of time (ECF No. 322),
17   requesting that the time for his reply be further extended, to January 28, 2019. Lisle’s
18   counsel states that the extension of time is necessary because of his obligations in other
19   cases, because of time away from his office, and because of the work necessary to
20   complete the reply. The Court finds that Lisle’s motion for extension of time is made in
21   good faith and not solely for the purpose of delay, and that there is good cause for a
22   further extension of time for the reply. In view of the complexity of this case, and its
23   relationship to Lisle’s other capital habeas corpus action (Case No. 2:03-cv-1005-JCM-
24   CWH), in which his reply to respondents’ answer is due March 1, 2019, and with the
25   intention of forestalling any further motion to extend this deadline, the Court will extend
26   the time for the reply in this case to and including March 1, 2019.
27          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 322)
28   is granted. Petitioner will have until March 1, 2019, to file a reply to the answer.
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered March 17, 2017 (ECF No. 284) will remain in effect.

3          DATED THIS 15th day of January 2019.

4

5
                                                      MIRANDA M. DU
6                                                     UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
